                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

ANTHONY EVANS                                 §
                                              §
               Plaintiff                      §
                                              §
v.                                            §          Case No. 1:20-cv-01057-RP
                                              §
CITY OF AUSTIN and JOHN DOE                   §
                                              §
               Defendants                     §

                     DEFENDANT CITY OF AUSTIN’S AMENDED ANSWER
                         TO PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE ROBERT PITTMAN:

       COMES NOW, Defendant the City of Austin (the “City”) and files its Amended Answer

to Plaintiff’s Original Complaint, and respectfully shows as follows:

1.     Answer to Paragraph 1: The City admits the allegations of paragraph 1.

2.     Answer to Paragraph 2: The City admits the allegations of paragraph 2.

3.     Answer to Paragraph 3: The City denies that there is any Austin Police Department

(“APD”) police officer named John Doe and therefore the City lacks information sufficient to

admit or deny the allegations in paragraph 3. The City denies that any APD police officer named

John Doe can be served at 715 E. 8th Street, Austin, Texas 78701. The City has previously

provided Plaintiff’s counsel with the name of the APD officer identified by the City based on the

factual allegations of Plaintiff’s Original Complaint.

4.     Answer to Paragraph 4: The City admits that Plaintiff alleges a claim under 42 U.S.C. §

1983, therefore this Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
5.     Answer to Paragraph 5: The City admits that this Court has personal jurisdiction over the

City. The City denies that there is any APD police officer named John Doe and therefore the City

lacks information sufficient to admit or deny the remainder of the allegations in paragraph 5.

6.     Answer to Paragraph 6: The City admits that this Court has personal jurisdiction over the

City. The City denies that there is any APD police officer named John Doe and therefore the City

lacks information sufficient to admit or deny the remainder of the allegations in paragraph 6.

7.     Answer to Paragraph 7: The City admits that venue is proper in the U.S. District Court for

the Western District of Texas.

8.     Answer to Paragraph 8: The City agrees in response to paragraph 8 that black lives matter.

9.     Answer to Paragraph 9: The City admits the allegations of Paragraph 9.

10.    Answer to Paragraph 10: The City admits that on May 31, 2020 Plaintiff was in downtown

Austin. Otherwise, the City lacks sufficient information to admit or deny the remainder of the

allegations of paragraph 10.

11.    Answer to Paragraph 11: The City denies that APD officers fired weapons without

provocation. The City admits Anthony walked south with one arm raised. Otherwise, the City

lacks sufficient information to admit or deny the allegations of paragraph 11.

12.    Answer to Paragraph 12: Other than the fact that Evans was part of a large crowd of people,

many of whom were engaged in violent or otherwise threatening behavior, the City admits that it

does not have any information indicating that Evans engaged in any threatening conduct on May

31, 2020. Otherwise, the City lacks information sufficient to admit or deny the allegations of

paragraph 12.




                                                2
13.    Answer to Paragraph 13: The City admits that it does not have any information indicating

that Evans was in possession of a weapon on May 31, 2020. Otherwise, the City lacks information

sufficient to admit or deny the allegations of paragraph 13.

14.    Answer to Paragraph 14: Other than the fact that Evans was part of a large crowd of people,

many of whom were engaged in violent or otherwise threatening behavior, the City admits that it

does not have any information indicating that Evans engaged in any threatening conduct on May

31, 2020. Otherwise, the City lacks information sufficient to admit or deny the allegations of

paragraph 14.

15.    Answer to Paragraph 15: Other than the fact that Evans was in a large crowd of people,

many of whom were engaged in violent or otherwise threatening behavior, the City admits that it

does not have any information indicating that Evans was guilty of any criminal conduct on May

31, 2020. Otherwise, the City lacks information sufficient to admit or deny the allegations of

paragraph 15.

16.    Answer to Paragraph 16: The City’s ability to disclose information in its possession is

restricted by Garrity v. New Jersey, 385 U.S. 493 (1967), Texas Local Government Code §

143.089, and the meet and confer agreement between the City and the Austin Police Association.

Based on the information available that the City is permitted to disclose, the City admits in

response to the allegations of paragraph 16 that Evans was struck by a projectile fired by an APD

police officer. The City has disclosed the name of the officer to Plaintiff’s counsel in its initial

disclosure. Otherwise, the City denies the allegations of paragraph 16.

17.    Answer to Paragraph 17: The City admits that police use of beanbag shotgun rounds in

response to violence and threats of violence by large crowds on May 31, 2020 resulted in Evans

being struck with a beanbag round. The City admits that Evans was injured as a result of being



                                                 3
impacted by the beanbag round and required medical treatment. Otherwise, the City lacks

information sufficient to admit or deny the allegations of paragraph 17.

18.    Answer to Paragraph 18: The City admits members of APD used force in response to

violence and threats of violence by large crowds on May 30, 2020 and May 31, 2020. Otherwise,

the City denies the allegations of paragraph 18.

19.    Answer to Paragraph 19: The City admits members of APD used force in response to

violence and threats of violence by large crowds on May 30, 2020. Otherwise, the City denies the

allegations of paragraph 19.

20.    Answer to Paragraph 20: The City denies the allegations of paragraph 20.

21.    Answer to Paragraph 21: The City denies the allegations of paragraph 21.

22.    Answer to Paragraph 22: The City denies the allegations of paragraph 22.

23.    Answer to Paragraph 23: The City denies the allegations of paragraph 23.

24.    Answer to Paragraph 24: The City admits that persons were injured as a result of police

use of force in response to violence and threats of violence by large crowds on May 30, 2020 and

May 31, 2020. The City admits that the use of beanbag shotgun rounds was not prohibited by APD

on May 30, 2020 or May 31, 2020. Otherwise, the City denies the allegations of paragraph 24.

25.    Answer to Paragraph 25: The City admits that persons were injured as a result of police

use of beanbag shotgun rounds in response to violence and threats of violence by large crowds on

May 30, 2020 and May 31, 2020. Otherwise, the City denies the allegations of paragraph 25.

26.    Answer to Paragraph 26: The City admits that police use of beanbag shotgun rounds in

response to violence and threats of violence by large crowds on May 31, 2020 resulted in Justin

Howell being struck with a beanbag round. The City admits that Justin Howell is a black student.




                                                   4
Otherwise, the City lacks information sufficient to admit or deny the remainder of the allegations

of paragraph 26.

27.    Answer to Paragraph 27: The City denies the allegations of paragraph 27.

28.    Answer to Paragraph 28: The City admits that police use of beanbag shotgun rounds in

response to violence and threats of violence by large crowds on May 31, 2020 resulted in Maredith

Drake being struck with a beanbag round. Otherwise, the City lacks information sufficient to admit

or deny the remainder of the allegations of paragraph 28.

29.    Answer to Paragraph 29: The City denies the allegations of paragraph 29.

30.    Answer to Paragraph 30: The City denies that there is any APD police officer named John

Doe. The City denies that the officer that fired the projectile that struck Evans was motivated by

any opposition to any message of any demonstrator present on May 31, 2020.

31.    Answer to Paragraph 31: The City denies that the officer that fired the projectile that struck

Evans did so because of Evans’ race. The City denies that APD officers engage, or have engaged

over the last several years, in a pattern of excessive force against persons based on race.

32.    Answer to Paragraph 32: The City admits that the individuals identified in paragraph 32

except for Jesus Hernandez, were either injured or died due to interactions with members of APD.

Otherwise, the City denies the allegations of paragraph 32.

33.    Answer to Paragraph 33: The City admits that in October of 2016 the Center for Policing

Equity published a document entitled “The Science of Policing Equity Measuring Fairness in the

Austin Police Department” the contents of which speak for itself. Otherwise, the City denies the

allegations of paragraph 33.

34.    Answer to Paragraph 34: The City admits that anonymous reports were made and reported

in the news media claiming that Justin Newsom made the statements alleged in paragraph 34,



                                                 5
however the anonymous reports were never verified by anyone with personal knowledge or

supported by any documentary evidence. The City admits that Justin Newsom resigned from APD.

Otherwise, the City denies the allegations of paragraph 34.

35.    Answer to Paragraph 35: Paragraph 35 fails to provide sufficient information for the City

to identify the alleged analysis of traffic data referred to, therefore the City lacks sufficient

knowledge to admit or deny the statistics alleged in paragraph 35. The City denies the allegations

of discrimination made in paragraph 35.

36.    Answer to Paragraph 36: The City denies that there is any APD police officer named John

Doe. The City admits that police use of beanbag shotgun rounds in response to violence and threats

of violence by large crowds on May 31, 2020 resulted in Evans being struck with a beanbag round.

The City denies the allegation that this was an attack on Evans. Otherwise, the City denies the

allegations of paragraph 36.

37.    Answer to Paragraph 37: The City denies that there is any APD police officer named John

Doe. The City admits that police use of beanbag shotgun rounds in response to violence and threats

of violence by large crowds on May 31, 2020 resulted in Evans being struck with a beanbag round.

The City denies the allegation that this was an attack on Evans. Otherwise, the City lacks

information sufficient to admit or deny the allegations of paragraph 37.

38.    Answer to Paragraph 38: The City denies that there is any APD police officer named John

Doe. The City admits that police use of beanbag shotgun rounds in response to violence and threats

of violence by large crowds on May 31, 2020 resulted in Evans being struck with a beanbag round.

The City admits that other APD officers may have observed the events resulting in Evans being

struck by a beanbag round. Otherwise, the City denies the allegations of paragraph 38.




                                                6
39.    Answer to Paragraph 39: The City admits that police use of beanbag shotgun rounds in

response to violence and threats of violence by large crowds on May 31, 2020 resulted in Evans

being struck with a beanbag round. The City admits that Evans was injured as a result of being

impacted by the beanbag round and required medical treatment. Otherwise, the City lacks

information sufficient to admit or deny the allegations of paragraph 39.

40.    Answer to Paragraph 40: Per Texas state law, the disciplinary process remains open

regarding the allegations in this lawsuit. The disciplinary process is deferred until 30 days after

the conclusion of the related criminal process. Otherwise, the City denies the allegations of

paragraph 40.

41.    Answer to Paragraph 41: The City denies the allegations of paragraph 41.

42.    Answer to Paragraph 42: The City pleads that paragraph 42 is not a statement of fact that

can be admitted or denied. The City admits that police use of beanbag shotgun rounds in response

to violence and threats of violence by large crowds on May 30, 2020 and May 31, 2020 resulted

in persons being struck with beanbag rounds and that there were resulting injuries. The City admits

that the use of beanbag rounds was not prohibited by APD on May 30, 2020 and May 31, 2020.

Otherwise, the City denies the allegations of paragraph 42.

43.    Answer to Paragraph 43: The City admits that Chief Manley was aware that the use of

beanbag rounds included a risk of injury to persons struck by beanbag rounds. Otherwise, the City

denies the allegations of paragraph 43.

44.    Answer to Paragraph 44: The City admits that police use of force in response to violence

and threats of violence by large crowds on May 30, 2020 and May 31, 2020 resulted in injuries.

Otherwise, the City denies the allegations of paragraph 44.




                                                7
45.    Answer to Paragraph 45: The City admits that there have been news reports claiming

statements from unidentified medical personnel regarding persons injured on May 30, 2020 and

May 31, 2020 and that such reports speak for themselves. Otherwise, the City lacks knowledge

sufficient to admit or deny the allegations of paragraph 45.

46.    Answer to Paragraph 46: The City admits that there have been news reports regarding

injuries that occurred on May 30, 2020 and May 31, 2020 and that such reports speak for

themselves. Otherwise, the City denies the allegations of paragraph 46.

47.    Answer to Paragraph 47: The City reports that there have been news reports attributing

criticism of Chief Manley to several members of the City Council, which news reports speak for

themselves. The City denies that Chief Manley ignored a pattern of excessive force and denies that

there was an attack on Evans. Otherwise, the City lacks sufficient knowledge to admit or deny the

allegations of paragraph 47.

48.    Answer to Paragraph 48: The City admits that Chief Manley implemented policy changes

after May 31, 2020 and that those policy changes speak for themselves. Otherwise, the City denies

the allegations of paragraph 48.

49.    Answer to Paragraph 49: The City denies the allegations of paragraph 49.

50.    Answer to Paragraph 50: The City denies the allegations of paragraph 50.

51.    Answer to Paragraph 51: The City admits that Evans was injured as a result of being

impacted by the beanbag round. Otherwise, the City lacks information sufficient to admit or deny

the allegations of paragraph 51.

52.    Answer to Paragraph 52: Paragraph 52 does not allege facts and therefore requires no

response.




                                                 8
53.      Answer to Paragraph 53: Paragraph 53 is a legal conclusion and does not require a

response. The City denies paragraph 53 to the extent that it alleges retaliation.

54.      Answer to Paragraph 54: Other than the fact that Evans was in a large crowd of people,

many of whom were engaged in violent or otherwise threatening behavior, the City lacks

information sufficient to admit or deny what, if any rights, Evans purported to exercise on May

31, 2020.

55.      Answer to Paragraph 55: The City denies the allegations of paragraph 55.

56.      Answer to Paragraph 56: The City admits that police use of force in response to violence

and threats of violence by large crowds on May 30, 2020 and May 31, 2020 resulted in injuries to

several individuals. Otherwise, the City denies the allegations of paragraph 56.

57.      Answer to Paragraph 57: Paragraph 57 does not allege facts and does not require a

response.

58.      Answer to Paragraph 58: The City denies the allegations of paragraph 58.

59.      Answer to Paragraph 59: Paragraph 59 does not allege facts and does not require a

response.

60.      Answer to Paragraph 60: The City denies the allegations of paragraph 60 and subsections

a – i.

61.      Answer to Paragraph 61: The City denies the allegations of paragraph 61.

62.      Answer to Paragraph 62: The City denies the allegations of paragraph 62.

63.      Answer to Paragraph 63: The City denies the allegations of paragraph 63.

64.      Answer to Paragraph 64: The City admits in response to paragraph 64 that Plaintiff seeks

relief pursuant to 42 U.S.C. § 1983.




                                                  9
65.     Answer to Paragraph 65: The City admits that Plaintiff seeks the damages alleged in

paragraph 65. The City denies liability for the damages sought in paragraph 65 a – g.

66.     Answer to Paragraph 66: The City admits that Plaintiff seeks the relief alleged in paragraph

66. The City denies liability for the relief sought in paragraph 66 a – d.

                                   AFFIRMATIVE DEFENSES

67.     The City asserts the affirmative defense of qualified/official immunity for employee

actions taken in the course and scope of employment with the City of Austin.

68.     The City asserts the affirmative defense of governmental immunity for the City of Austin.

69.     The City asserts that Plaintiff failed to mitigate damages, if any.

70.     The City reserves the right to assert additional affirmative defenses as they become

apparent.

                                              PRAYER

        WHEREFORE, Defendant the City of Austin prays that all relief requested by Plaintiff be

denied and all claims against the City of Austin be dismissed, and for costs, attorney’s fees, and

any additional relief to which it is entitled at law or equity.

                                                Respectfully submitted,

                                                /s/ Daniel R. Richards
                                                Daniel R. Richards
                                                State Bar No. 00791520
                                                drichards@rrsfirm.com
                                                Clark Richards
                                                State Bar No. 90001613
                                                crichards@rrsfirm.com
                                                RICHARDS RODRIGUEZ & SKEITH, LLP
                                                816 Congress Avenue, Suite 1200
                                                Austin, Texas 78701
                                                Telephone: (512) 476-0005
                                                Facsimile: (512) 476-1513
                                                ATTORNEYS FOR THE CITY OF AUSTIN


                                                  10
                            CERTIFICATE OF CONFERENCE

       I certify that on January 18, 2021, I conferred with counsel for Plaintiff, under F.R.C.P.
15(a)(2), and he consented in writing to the filing of this amended answer.

                                            /s/ Daniel R. Richards
                                            DANIEL R. RICHARDS


                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on January 19, 2021, a true and correct copy of the foregoing
document was served by CM/ECF and email to the following:

 Jeffrey S. Edwards                                 Aaron von Flatern
 Scott Medlock                                      Fogelman & Von Flatern
 Michael Singley                                    3101 Bee Cave Road, Ste 301
 David Anthony James                                Austin, TX 78746
 Edwards Law                                        Email: aaron@fvlawfirm.com
 1101 E. 11th St.
 Austin, Texas 78702
 jeff@edwards-law.com
 scott@edwards-law.com
 mike@edwards-law.com
 david@edwards-law.com


                                            /s/ Daniel R. Richards
                                            DANIEL R. RICHARDS




                                               11
